33 N.Y.2d 737 (1973)
In the Matter of Ernest Abbamonte, Appellant,
v.
Justices of the New York Supreme Court of New York County et al., Respondents.
Court of Appeals of the State of New York.
Argued October 16, 1973.
Decided October 23, 1973.
Robert H. Kiernan for appellant.
Frank S. Hogan, District Attorney (Lewis R. Friedman and Michael R. Juviler of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, without costs; no opinion.